Citation Nr: 1442379	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  11-30 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to an initial disability rating in excess of 20 percent for degenerative joint disease and degenerative disc disease of the lumbar spine.

2. Entitlement to an initial noncompensable rating prior to October 4, 2013, and in excess of 40 percent thereafter, for right radiculopathy of the lower extremity associated with degenerative joint disease and degenerative disc disease of the lumbar spine.

3. Entitlement to an initial noncompensable rating prior to October 4, 2013, and in excess of 20 percent thereafter, for left radiculopathy of the lower extremity associated with degenerative joint disease and degenerative disc disease of the lumbar spine.

4. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.



REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to December 1973.

The issues currently on appeal come before the Board of Veterans' Appeals (Board) from a March 2010 rating decision by the Regional Office (RO) of the United States Department of Veterans Affairs (VA), in Philadelphia, Pennsylvania, which granted service connection for degenerative joint disease and degenerative disc disease of the lumbar spine and assigned a 20 percent evaluation effective July 31, 2009.  Subsequently, this matter was transferred to the RO in New York, New York.

This matter was previously remanded by the Board for further development in August 2013.  The Board finds that there has not been substantial compliance with the remand instructions and this case is returned to the Board for further consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The March 2010 rating decision also granted the Veteran a separate disability rating for bilateral radiculopathy of the lower extremity associated with degenerative joint disease and degenerative disc disease of the lumbar spine at a noncompensable disability rating, effective July 31, 2009.  Subsequently, the December 2013 rating decision increased the rating to 40 percent for the right lower extremity and 20 percent for the left lower extremity, both effective October 4, 2013.

In addition, the issue of entitlement to service connection for an acquired psychiatric disorder, including major depressive disorder, to include as secondary to service-connected lumbar spine and bilateral knee disabilities, was also remanded for further development.  Following the development requested by the Board, the RO granted entitlement to service connection this disability in a December 2013 rating decision.  As this grant of service connection represents a full grant of benefits on appeal with respect to the issue of an acquired psychiatric disorder, including major depressive disorder, to include as secondary to service-connected lumbar spine and bilateral knee disabilities, it is no longer in appellate status or before the Board.

As a result of the evidence relating to the effect the Veteran's service-connected disability has had on his ability to engage in substantially gainful employment, the Board finds that his increased rating claim includes a claim for TDIU, and that this claim has therefore been added as an additional claim entitled to current appellate review.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's degenerative joint disease and degenerative disc disease of the lumbar spine has been manifested by flexion to greater than 30 degrees, with no findings of ankylosis or the functional equivalent and the incapacitating episodes did not total duration of at least 4 weeks but less than 6 weeks during the past 12 months.

2. Prior to October 4, 2013, the Veteran's bilateral radiculopathy of the lower extremity associated with degenerative joint disease and degenerative disc disease of the lumbar spine was manifested by mild incomplete paralysis. 

3. Since October 4, 2013, the Veteran's right radiculopathy of the lower extremity has not resulted in complete paralysis with marked muscular atrophy.

4. Since October 4, 2013, the Veteran's left radiculopathy of the lower extremity has not resulted in moderately severe incomplete paralysis.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 20 percent for degenerative joint disease and degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5237, 5243, General Rating Formula for Diseases and Injuries of the Spine (2013).

2. The criteria for a 10 percent disability rating, but no higher, for bilateral radiculopathy of the lower extremity associated with degenerative joint disease and degenerative disc disease of the lumbar spine, prior to October 4, 2013, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2013).

3. The criteria for a disability rating in excess of 40 percent for right radiculopathy of the lower extremity associated with degenerative joint disease and degenerative disc disease of the lumbar spine since October 4, 2013, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2013).

4. The criteria for a disability rating in excess of 20 percent for left radiculopathy of the lower extremity associated with degenerative joint disease and degenerative disc disease of the lumbar spine since October 4, 2013, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b) (1). 

The Veteran's claim arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for this claim.

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records, as well as the VA and private post-service treatment records.  The Veteran has also submitted statements in support of his claim. 

The VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits, such as obtaining VA medical records and providing the Veteran with VA examinations in September 2009 and January 2010.  This appeal was remanded by the Board in August 2013 for further development.  Specifically, the Board instructed the RO to acquire all outstanding post-service treatment records, and to afford the Veteran a VA examination in order to ascertain an adequate opinion and rationale.  A new VA examination was performed in October 2013.  38 C.F.R. § 3.159(c)(4). 

To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, as discussed in detail below, although the primary reason necessitating the remand has not been achieved, the Board finds that the VA examinations obtained in this case are adequate for rating purposes as they are predicated on a full understanding of the Veteran's medical history.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examination or opinions concerning the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4). 

The Board also finds there has been substantial compliance with its November 2010 remand directives as additional medical records were obtained and a contemporaneous VA examination was conducted.  The Board notes that the Court has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on an appellant the right to compliance with its remand orders).  

Additionally, the Board notes that neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  The Board thus concludes that there are no additional records outstanding with respect to that claim.  Consequently, the duty to notify and assist has been satisfied as to the claim now being finally decided on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II. The Merits of the Claims

The Veteran contends that a higher disability evaluation is warranted for his service-connected degenerative joint disease and degenerative disc disease of the lumbar spine and radiculopathy of the lower extremities associated with degenerative joint disease and degenerative disc disease of the lumbar spine.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where the rating appealed is the initial rating assigned with a grant of service connection, as in this case, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that staged ratings are appropriate for an increased rating claim, when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with any normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. Part 4, § 4 .40 (2013).

The Court has held that the Board must determine whether there is evidence of weakened movement, excess fatigability, incoordination, or functional loss due to pain on use or flare-ups when the joint in question is used repeatedly over a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service- connected disability.  38 C.F.R. § 4.14 (2013).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and the demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

The words "slight," "moderate," and "severe" are not defined in the rating schedule.  Use of terminology by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Although all the evidence has been reviewed, only the most salient and relevant evidence is set forth below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The Secretary shall give the benefit of the doubt to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Degenerative joint disease and degenerative disc disease of the lumbar spine

By way of procedural background, service connection for a low back disability was granted in an March 2010 rating decision and assigned a 20 percent rating, effective July 31, 2009, under Diagnostic Code 5237.  The Veteran timely appealed this decision. 

The Veteran's service-connected degenerative changes of the lumbar spine is evaluated under Diagnostic Code 5237.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2013). 

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

The General Rating Formula for Diseases and Injuries of the Spine provides for a 40 percent disability rating when forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a (2013). 

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.

Diagnostic Code 5243 provides that intervertebral disc syndrome (IVDS) is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) provides that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Id. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id. 

The Veteran was afforded a VA examination in September 2009 where he reported chronic, severe, low back pain.  He reported he had two episodes requiring a stay in bed for three days at a time.  He stated precipitating factors included lifting and prolonged ambulation in bed.  The  Veteran stated he experiences flare-ups with increased pain and some additional limitation.  There was numbness in the right lower extremity at times but the Veteran was able to walk unaided.  He stated he was at time unsteady but did not have a history of falls.  The Veteran had some driving jobs intermittently which aggravated the pain and was independent in activities of daily living.  

A physical examination revealed no obvious pathology in the spine, limbs, posture and gait, position of the head, curvatures of the spine, and symmetry in appearance.  The range of motion of the thoracolumbar spine was forward flexion of 60 degrees with pain and an increase of pain with repetitive motion; extension of 20 degrees with pain and increase of pain with repetitive motion; bilateral lateral flexion of 20 degrees with pain and increase of pain with repetitive motion; and bilateral lateral rotation of 20 degrees with pain and increase of pain with repetitive motion.  There was muscle spasm/guarding of the bilateral lumbar sacral paraspinals (getting up from a fixed position) and mild dextrascoliosis.  There was no evidence of ankylosis.  Additional functional loss included pain, weakness, and lack of endurance but no additional limitation with repetitive motion.  MRI revealed degenerative disc/joint diseases at L-4/5 and L5/S1 levels with herniated nucleus pulposis at L-4/5 level grade I L-5 on S-1 retrolisthesis.

According to a January 2010 VA examination the Veteran reported low back pain with radiation to the bilateral lower extremities.  He stated he experienced three incapacitating episodes requiring him to stay in bed for three days at a time in the past twelve months.  A physical examination revealed the Veteran had 50 degrees forward flexion with pain at 40 degrees, extension of 25 degrees with pain at 20 degrees, bilateral lateral flexion at 30 degrees with pain at 20 degrees, and bilateral lateral rotation with pain at 30 degrees.  There was no evidence of ankylosis.  There was function loss with use due to pain, weakness, and lack of endurance.  There was no additional limitation of range of motion with repetitive motion.  

Contrarily, in another January 2010 VA neurological examination (conducted the same day as the Veteran's low back examination), a physical examination revealed flexion at 30 degrees, extension at 15 degrees, bilateral lateral flexion at 10 degrees which was all limited secondary to pain.

Pursuant to the August 2013 Board remand, the Veteran was afforded another VA examination where he reported constant pain at a level of 10 out of 10 and stated he could not sleep at night due to the pain.  He stated he slept 2 to 3 hours at a time.  He further stated the pain medication caused drowsiness so he did not take his medication when he went out.  The Veteran reported that when the pain increases went into the right leg and when he walks too much, the pain became sharp.  There was no numbness, tingling, or burning.  He reported flare-ups.

A physical examination revealed a range of motion of 45 degrees flexion with pain at 40 degrees; 10 degrees extension with pain at 5 degrees; 10 degrees right lateral flexion with pain; 10 degrees left lateral flexion with pain at 5 degrees; 10 degrees right lateral rotation with pain; and 10 degrees left lateral rotation with pain at 5 degrees.  The Veteran was able to perform repetitive-use testing with three repetitions with forward flexion at 40 degrees, extension at 5 degrees, right lateral flexion at 10 degrees, left lateral flexion at 5 degrees, right lateral rotation at 10 degrees, and left lateral rotation at 5 degrees.  There was additional limitation in range of motion of the thoracolumbar spine following repetitive-use testing due to pain.  There was functional loss and/or functional impairment of the thoracolumbar spine.  The Veteran had localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine with tight bilateral upper lumbar paraspinals, and tenderness bilateral lower lumbar paraspinals.  There was no guarding or muscle spasm of the thoracolumbar spine.  

The VA examiner found the Veteran had IVDS of the thoracolumbar spine.  The Veteran had incapacitating episodes over the past 12 months due to IVDS of less than one week over the past twelve months.  The Veteran does use assistive devices as a normal mode of locomotion.  He stated he uses a cane regularly and a brace on occasion.  The examiner determined that there was no functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis due to the thoracolumbar spine.  There was no other neurologic abnormalities or findings related to a thoracolumbar spine condition (such as bowel or bladder problems/pathologic reflexes).  

An imaging study of the thoracolumbar spine indicated there was arthritis but no evidence of vertebral fracture.  The findings showed there was retrolisthesis of L5 and S1 with disc space narrowing similar to prior MRI.  There was facet joint arthropathy with no fractures. 

Based on the evidence of record, the Board finds that an initial rating in excess of 20 percent for the Veteran's low back disability is not warranted.  As previously noted, a 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  The Board finds that but for a single finding according to a January 2011 VA neurological examination report, the comprehensive medical evidence of record does not reflect a range of motion indicative of a 40 percent disability rating. 

The Board recognizes that the January 2011 VA neurological examination found forward flexion at 30 degrees limited secondary to pain.  However, according to the VA examination of the low back, which the Veteran underwent the same day, forward flexion was limited to 40 degrees, even after considering his complaints of pain and functional loss.  Overall, except for this lone finding, the record consistently does not demonstrate the Veteran was limited to a forward flexion of 30 degrees.  

As stated above, the September 2009 VA examination, flexion was at 60 degrees with pain.  The January 2011 VA examination reflects flexion at 50 degrees with pain at 40 degrees.  Furthermore, the October 2013 VA examination revealed 45 degrees flexion and 40 degrees with pain.  These measurements of the range of motion does not approaches a limit of 30 degrees of flexion, even upon consideration of the actual functional impairment due to pain, weakness, fatigue, incoordination, or lack of endurance.  The findings from the January 2011 neurological examination are essentially at odds with the results of the examinations conducted in September 2009 (before), January 2011 (contemporaneous), and October 2013 (after), which all recorded all very similar results and all with flexion recorded at 40 degrees or greater with pain.  The January 2011 neurological examination is an outlier and commands lower probative value for that reason. Moreover, there were no findings of ankylosis at any time, or the functional equivalent thereof.  Therefore, an initial disability rating in excess of 20 percent is not warranted under the criteria of the General Rating Formula.

It is necessary to consider, along with the schedular criteria, functional loss due to flare ups of pain, fatigability, incoordination, pain on movement and weakness. DeLuca, 8 Vet. App. at 206-07.  The evidence includes the Veteran's complaints of low back pain and limited motion.  The Veteran's low back disability is manifested by some functional limitation due to pain on motion.  The VA examination reports include the Veteran's report of pain with range of motion testing.  However, even accounting for any limitations of his lumbar spine range of motion due to pain, the Veteran's range of motion still exceeds that which is required for a 40 percent disability rating.  Pain that does not result in additional functional loss does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (Aug. 23, 2011) (holding that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment.  The Court agreed that pain alone as a basis for a higher rating would produce such "absurd results" as for example where a claimant who experiences very slight pain throughout the range of motion of the knee would receive a 50% disability rating under DC 5261 and a 30% disability rating under DC 5260, whereas a claimant who experiences actual limitation of flexion to 30 degrees and limitation of extension to 20 degrees would only receive disability ratings of 20% and 30% respectively.).  There is no showing of any other functional impairment which would warrant a higher rating for these complaints of pain.  38 C.F.R. §§ 4.7, 4.10, 4.45, 4.59, 4.71a.

Also pertinent in this case is whether an increased disability rating is warranted under the criteria for IVDS used for evaluating incapacitating episodes.  However, the Veteran's low back disability has not been shown to have resulted in incapacitating episodes (requiring bed rest/treatment prescribed by a physician) having a total duration of at least 4 weeks but less than 6 weeks during the past twelve months.  As such, a disability rating in excess of 20 percent for incapacitating episodes under Diagnostic Code 5243 is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

The Board has also considered whether an increased disability rating is warranted based upon the granting of a separate neurologic disability rating related to the lumbar spine.  However, the evidence of record does not show the existence of any associated neurologic abnormalities, such as bladder or bowel complaints, that are related to the service-connected low back disability.  Moreover, the Veteran has already been service-connected for right radiculopathy of the lower extremity associated with degenerative joint disease and degenerative disc disease of the lumbar spine at 40 percent disability rating and left radiculopathy of the lower extremity associated with degenerative joint disease and degenerative disc disease of the lumbar spine at 20 percent disability rating and will subsequently be discussed below.

In deciding the Veteran's increased rating claim, the Board has considered the determination in Fenderson, 12 Vet. App. at 126 and whether the Veteran is entitled to an increased evaluation for any additional separate periods based on the facts found during this appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to a disability rating higher than what is currently assigned at any time within the appeal period.  The Board, therefore, finds that the evidence is insufficient to show that the Veteran had a worsening of the disability in issue, such that increased evaluations are warranted.

Additionally, the Board has considered the Veteran's statements that a higher disability rating is warranted for his low back disability.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report his low back symptoms because this requires only personal knowledge as it comes to him through his senses, and he is credible in regard to the reported on symptoms.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability relating a back disability to the appropriate diagnostic codes.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which his disability is evaluated.  The competent and credible lay evidence is outweighed by competent and credible medical evidence that evaluates the true extent of the low back impairment based on objective data coupled with the lay complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment and the extent to which a determination can be made on the degree of functional impairment experienced during physical activity and flare-ups.

The Board has also considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence is against the claim for an initial disability rating in excess of 20 percent for the Veteran's service-connected back disability.  Accordingly, the appeal is denied.

Radiculopathy of the lower extremities

Ratings for the Veteran's service-connected right radiculopathy of the lower extremity associated with degenerative joint disease and degenerative disc disease of the lumbar spine and left radiculopathy of the lower extremity associated with degenerative joint disease and degenerative disc disease of the lumbar spine are currently staged, with the date of October 4, 2013, as the key point at which increased ratings have been shown.  Each period is discussed in turn below.

38 C.F.R. § 4.124a , Diagnostic Code 8520 provides the rating criteria for evaluation of paralysis of the sciatic nerve.  Under this provision, mild incomplete paralysis warrants a 10 percent disability evaluation; moderate incomplete paralysis warrants a 20 percent disability evaluation; moderately severe incomplete paralysis warrants a 40 percent disability evaluation; and severe incomplete paralysis with marked muscular atrophy warrants a 60 percent disability evaluation.  An 80 percent disability evaluation is warranted for complete paralysis, where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

The term "incomplete paralysis," with these and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124a .

Prior to October 4, 2013

Prior to October 4, 2013, a separate noncompensable rating was in effect for bilateral radiculopathy of the lower extremities.  Upon careful review of the record, the Board finds a separate 10 percent disability rating is appropriate prior to October 4, 2013, as the Veteran's radiculopathy of the bilateral lower extremities was at least mild in nature.  

At the September 2009 VA examination, the Veteran reported numbness in the right lower extremity at times.  In January 2010, he complained of bilateral leg numbness and mild weakness.  An examination revealed the Veteran had full lower expect in the bilateral hip flexor, the touch and pin prick was "ok," and the straight leg raising was negative.  The examiner diagnosed the Veteran with bilateral radiculopathy and concluded the leg pain and numbness was secondary to his back condition.  

Various VA treatment records during this time indicate the Veteran has reported symptoms of pain and numbness in his lower extremities.

Based on the evidence, including the Veteran's statements, the Board finds that the Veteran had symptoms of mild incomplete paralysis due to his radiculopathy of the left and right lower extremities, prior to October 4, 2013.  The Veteran is competent to report symptoms capable of lay observation such as pain and numbness.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The Board finds his statements to be credible, as they have been consistent throughout the period on appeal.  Giving the Veteran the benefit of the doubt, based on his statements and the findings of the January 2010 VA examination report, the Board finds that the Veteran had mild symptoms throughout the period on appeal, prior to October 4, 2013.

Again, pursuant to Diagnostic Code 8520, mild incomplete paralysis of the sciatic nerve warrants a 10 percent evaluation.  The Veteran is thereby entitled to higher staged initial evaluation of 10 percent in the bilateral lower extremities.

The Board finds that ratings in excess of 10 percent for the lower extremities are not warranted, however.  The evidence demonstrates that the Veteran had mild symptoms of lower extremity radiculopathy, but it does not show that the Veteran had moderate symptoms.  The January 2010 VA examiner noted the Veteran was able to walk unaided and that he was independent in activities of daily living.  There were no organic changes recorded prior to October 4, 2013.  The Veteran's complaints up until that time were wholly sensory in nature.   Accordingly, the Board finds that a preponderance of the evidence is against a finding that the Veteran had symptoms of radiculopathy equivalent to moderate incomplete paralysis which would warrant higher ratings under Diagnostic Codes 8520, prior to October 4, 2013. 


Since October 4, 2013

Since October 4, 2010, the Veteran was in receipt of a separate 20 percent disability rating of left radiculopathy of the lower extremity and a separate 40 percent disability rating for right radiculopathy of the lower extremity.

According to the October 2013 VA examination, the Veteran demonstrated normal strength in muscle strength testing with the exception of active movement against some resistance in the right ankle plantar flexion.  There was no evidence of muscle atrophy.  The reflex exam revealed the deep tendon reflexes were absent in the right knee, normal in the left, and absent in the ankles, bilaterally.  The sensory examination revealed normal findings.  The straight left raising test was negative, bilaterally.  The Veteran had radicular pain or any other signs or symptoms due to radiculopathy.  The Veteran did not have constant pain the bilateral lower extremities but had severe intermittent pain in the right lower extremity and moderate intermittent pain in the left lower extremity.  There was no evidence of paresthesias and/or dysesthesias in the bilateral lower extremities.  There was no evidence of numbness in the bilateral lower extremities.  The Veteran's level of severity of radiculopathy was severe on the right side and moderate on the left.  

Ultimately, the Board finds that the preponderance of the evidence is against the Veteran's claim for ratings in excess of 20 percent for radiculopathy of the left lower extremity and in excess of 40 percent for the radiculopathy of the right lower extremity, as of October 4, 2013.  The October 2013 VA examiner clearly indicates the severity of the radiculopathy was severe on the right side and moderate on the left.  There is also no evidence of marked muscular atrophy.

Thus, upon careful review of the record, the Board finds that the separate 20 percent rating for the radiculopathy of the left lower extremity and a 40 percent rating for the radiculopathy of the right lower extremity is appropriate as of October 4, 2013.

The Board notes that the Veteran is competent to report that his disabilities are worse.  However, the more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned evaluations for the Veteran's radiculopathy of the bilateral lower extremities are appropriate.  The evidence preponderates against a finding that an increased ratings are warranted.  As such, the appeal is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


Extraschedular consideration

The Board finds that the Veteran's disabilities disability do not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board finds that the evidence does not warrant referral of the Veteran's claims for extra-schedular consideration.  The level of severity of the Veteran's disabilities are adequately contemplated by the applicable diagnostic criteria.  The criteria provide for higher ratings, but as has been thoroughly discussed above, the rating upheld herein is appropriate.  The Board has considered the totality of the symptoms that form the Veteran's disability picture.  The Veteran primarily complains of pain.  This is not an exceptional or unusual feature of his disabilities.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claims will not be referred for extra-schedular consideration.



ORDER

Entitlement to an initial disability rating in excess of 20 percent for degenerative joint disease and degenerative disc disease of the lumbar spine is denied.

Prior to October 4, 2013, entitlement to an initial evaluation of 10 percent, but no higher, for bilateral radiculopathy of the lower extremity associated with degenerative joint disease and degenerative disc disease of the lumbar spine is granted.

A disability rating in excess of 40 percent since October 4, 2013, for right radiculopathy of the lower extremity associated with degenerative joint disease and degenerative disc disease of the lumbar spine is denied.

A disability rating in excess of 20 percent since October 4, 2013, for left radiculopathy of the lower extremity associated with degenerative joint disease and degenerative disc disease of the lumbar spine is denied.


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), it was held that a claim for a TDIU is part and parcel of an increased-rating claim when the issue of unemployability is raised by the record.  In this case, the issue of unemployability is raised by the record.  According to the November 2013 VA mental health examination, the Veteran stated he was last employed in 2008 or 2009 installing windows but the windows were too heavy and his back could not handle it.  However, and rather curiously, a May 2013 VA treatment record notes that the Veteran continued to work odd jobs, which seemingly questions whether the Veteran is capable of maintaining substantially gainful employment.  Therefore, pursuant to Rice, the Board is assuming jurisdiction over the TDIU claim, since the issue of unemployability is raised by the record.

Generally, a veteran will be entitled to a TDIU upon establishing he is in fact unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  Consideration may be given to his level of education, any special training, and previous work experience in making this determination, but not to his age or impairment from disabilities that are not service connected (i.e., unrelated to his military service).  See 38 C.F.R. §§ 3.341, 4.15, 4.16, 4.19. 

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities - provided there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).

The Veteran is currently service connected for the following disabilities: 1) chronic adjustment disorder associated with degenerative joint disease and degenerative disc disease of the lumbar spine at 70 percent disability rating, effective July 31, 2009; 2) right radiculopathy of the lower extremity associated with degenerative joint disease and degenerative disc disease of the lumbar spine at 40 percent disability rating, effective October 2, 2013; 3) degenerative joint disease and degenerative disc disease of the lumbar spine at 20 percent disability rating,  effective July 31, 2009; 4) left radiculopathy of the lower extremity associated with degenerative joint disease and degenerative disc disease of the lumbar spine at 20 percent disability rating, effective October 4, 2013; 5) patellofemoral syndrome, left knee associated with degenerative joint disease and degenerative disc disease of the lumbar spine at 10 percent disability rating, effective July 31, 2009; and 6) patellofemoral syndrome, right knee associated with degenerative joint disease and degenerative disc disease of the lumbar spine at a 0 percent disability rating, effective July 31, 2009.  Therefore, the Veteran has been awarded an 80 percent combined disability rating from July 31, 2009, and a 90 percent combined disability rating from October 4, 2013.  

Accordingly, on remand, the Veteran should be provided VCAA notice regarding the information and evidence necessary to substantiate a TDIU, be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), and the AOJ should obtain all outstanding treatment records regarding his service-connected disabilities.  Furthermore, while the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator, see 38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013), the Board finds that the Veteran should be afforded VA Social and Industrial Survey that provides a full description of the effects of the Veteran's service-connected disabilities on his ordinary activities, to include his employability.  38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate a claim for a TDIU.  He should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

2. After completing the foregoing development, schedule the Veteran for a Social Industrial Survey to ascertain the impact of his chronic adjustment disorder associated with degenerative joint disease and degenerative disc disease of the lumbar spine; right radiculopathy of the lower extremity associated with degenerative joint disease and degenerative disc disease of the lumbar spine; degenerative joint disease and degenerative disc disease of the lumbar spine; left radiculopathy of the lower extremity associated with degenerative joint disease and degenerative disc disease of the lumbar spine; patellofemoral syndrome, left knee associated with degenerative joint disease and degenerative disc disease of the lumbar spine; patellofemoral syndrome, right knee associated with degenerative joint disease and degenerative disc disease of the lumbar spine on his ordinary activities, to include his employability.  The claims folder contents must be made available for review.  The VA Social Industrial surveyor is requested to describe the Veteran's employment history.  

In this regard, the surveyor should provide a full description of the effects, to include all associated limitations, of the Veteran's chronic adjustment disorder associated with degenerative joint disease and degenerative disc disease of the lumbar spine; right radiculopathy of the lower extremity associated with degenerative joint disease and degenerative disc disease of the lumbar spine; degenerative joint disease and degenerative disc disease of the lumbar spine; left radiculopathy of the lower extremity associated with degenerative joint disease and degenerative disc disease of the lumbar spine; patellofemoral syndrome, left knee associated with degenerative joint disease and degenerative disc disease of the lumbar spine; patellofemoral syndrome, right knee associated with degenerative joint disease and degenerative disc disease of the lumbar spine on his ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

All opinions expressed should be accompanied by supporting rationale.

3. After associating any pertinent outstanding records with the claims folder, adjudicate the issue of entitlement to TDIU.  If any benefit sought remains denied, the Veteran must be issued a supplemental statement of the case and provided an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


